    Case 18-29961-MBK   Doc 29    Filed 05/30/19 Entered 05/30/19 15:42:41        Desc Main
                                 Document      Page 1 of 3




                                                                  Order Filed on May 30, 2019
                                                                            by Clerk
                                                                    U.S. Bankruptcy Court
                                                                    District of New Jersey




DATED: May 30, 2019
Case 18-29961-MBK   Doc 29    Filed 05/30/19 Entered 05/30/19 15:42:41   Desc Main
                             Document      Page 2 of 3
Case 18-29961-MBK   Doc 29    Filed 05/30/19 Entered 05/30/19 15:42:41   Desc Main
                             Document      Page 3 of 3
